DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending in the present application.
Claims 1-3, 5, and 10 are original; claims 4 and 11 are currently amended; and claims 6-9 are withdrawn.
Response to Amendment
The amendment dated 16 February 2021 has been entered into the record.
Response to Arguments
Applicant argues that the rejection of independent claim 1 under 35 U.S.C. 112(b) is improper because the terms “further viewing windows” and “optical windows” refer to different elements. Applicant supports this argument by noting that the terms have different names and that the waveguide directs light into “optical windows” while the parallax directs light into “further viewing windows.” Applicant further defines the term “optical windows” as being elements 26, 44, 626, and 628 in the present specification, and the term “further viewing windows” are elements 27, 29, 627, and 629 in the present specification. Additionally, applicant cites paragraphs 184, 200, 273, and 280-309 as further supporting evidence. Not only are applicant’s arguments not persuasive, the arguments add further confusion regarding the identification and meaning of the terms “further viewing windows” and “optical windows.”
Applicant states in its argument that “optical windows” are depicted by elements 26, 44, 626, and 628. However, the terminology used in the present specification itself contradicts this assertion. Elements 26 and 44 are identified in the present specification different from each other (see p. 5 of applicant’s response dated 16 February 2021, which states: “The skilled person understands that the ‘further viewing windows’ are different from the ‘optical windows’ because…they have a different name”). Thus, applicant’s arguments are inconsistent because one hand applicant argues that 26, 44, 626, and 628 are the same element, yet on the other hand the present specification identifies these elements by different names, which would make them different components by application of applicant’s own logic by virtue of the terms having different names. Hence, it remains clear that the meaning and identification of the terms “optical windows” and “viewing windows” in the present specification is unclear.”
Applicant also argues that “further viewing windows” are identified as elements 27, 29, 627, and 629. Applicant cited paragraphs 184, 200, 273-274, and 280-309 as being able to illuminate the differences between “optical windows” and “further viewing windows.” Unfortunately, these citations serve as additional foundation as to how these terms are confused, muddled, or interchanged. By way of example, paragraph 184 of 
The table below summarizes each of the above-noted element numbers, and non-exhaustively identifies which terminology in the present specification is used to 


Element Number
Applicant argued meaning of the Element Number


How Term is Identified in Present Specification


Viewing Window
Optical Window
Window
Region
Window Plane
Axis
Auto-stereoscopic Window

Viewing Window Profile
26
Optical windows
Para. 167
Para. 252
Para. 177





44
Optical windows
Para. 167

Para. 177





626
Optical windows

Para. 285
Para. 286





628
Optical Windows

Para. 285
Para. 287
Para. 321




27
Further Viewing Window
Para. 184

Para. 305

Para. 200



29
Further Viewing Window
Para. 285




Para. 178
Para. 245
Para. 250
627
Further Viewing Window
Para. 285
Para. 309
Para. 286





629
Further Viewing Window
Para. 285

Para. 287







Here are some key takeaways from the data:
(1)	Not a single element number is referred to in the present specification as being a “further viewing window”. The fact that a term is being used in the claims that is not recited anywhere else in the specification, and the fact that each element number has multiple names for it in the specification supports the argument that the claim language is indefinite.
(2)	Element 44 is deemed to be an “optical window” by Applicant; however, element 44 is never referred to by that name in the present specification. Moreover, element 627, which applicant argues is a “further viewing window,” is identified in the present specification as an “optical window.” 

(4)	With the sole exception of element 29, all the elements are referred to as “window” in the specification.
Secondly, applicant fails to address the issue raised in the rejection of record that there is no recitation in Figure 11A or in the accompanying portions of the present specification discussing the relationship of pupil diameter with respect to the size of the viewing windows. Furthermore, while Figure 65 discloses “viewing windows” 1020, 1022, 1024 where the window size is less than the width of a pupil, neither the figure no the accompanying portion of the specification recites that these so-called viewing windows are generated by the parallax element.
In sum, there remains no foundation for identifying which windows are “further viewing windows.”  In light of at least the preceding, the rejection of independent claim 1 under 35 U.S.C. 112(b) is proper, and is being maintained.
Applicant further argues that the rejection of claim 4 under 35 U.S.C. 112(b) is improper because the term “further viewing window” is differentiated from “optical window.” The arguments set forth above with respect to claim 1 are equally applicable here. Moreover, there is still no understanding or explanation of what constitutes an “image point.” None of the figures clearly depicts what this element is, and applicant has declined to identify any language in the present specification that clarifies the meaning. Thus, the rejection of record is being maintained.

Regarding the first argument, applicant provides no support for its contention that the device disclosed by Ohyama already provides even luminance (see MPEP § 2145: “The arguments of counsel cannot take the place of evidence in the record.”). The Ohyama reference itself discloses no information regarding the state of luminance. Ohyama discloses only a “black box” type of back light, where the intended results of the back light in being part of the system that produces 2D and 3D images are disclosed, but a description of the back light with specific details regarding its structure and how its constituent components interact is limited. Regarding the structural content of the back light, Ohyama only states, “The back light 20, although not shown in detail in the figure, is an illumination device dedicated for image display that is acquired by assembling a light guiding plate, a light source such as an LED, a light source driving unit, a reflective sheet, a prism sheet, and the like as one body,” (para. 60). In Figures 2, 6, 10, 21, and 22 where the back light is illustrated, it is depicted as a blank rectangular block. Therefore, given that Ohyama provides few details regarding the physical structure of the disclosed back light, it would be reasonable for a person of 
Regarding the second argument, it is well-established that the prior art references of record need not explicitly disclose the motivation(s) stated of record (see MPEP § 2144: “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles or legal precedent established by prior case law").
Regarding the third argument, applicant’s unsupported arguments of counsel stating that the lights utilized in Robinson do not provide light all along the input surface of the waveguide unless such operation is non-directional. Applicant does not, and cannot, cite any language in prior art reference Robinson to support this statement because it is not factually accurate. Applicant chooses to not address the fact that Robinson clearly states that the disclosed backlight system is designed to be utilized in both 2D and 3D systems, just as the present device does (see Figs. 2A & para. 66 & Figs. 8, 9 & paras. 75-76 of Robinson), and just as Ohyama does (see Fig. 6, paras. 88-91 & Figs. 9A, 9B & paras. 101-103 of Ohyama).
Moreover, applicant’s unsupported argument of counsel that the “reflective facets” of Robinson would cause the luminance to be markedly more uneven. This supposition also cannot be supported by applicant because it is not factually accurate. It is well-established that having uneven, ridged, pitted, spotted, prismatic, or roughened e.g., arc-shaped grooves or meandering grooves), G02B6/0043 (where the means are scattering dots provided on the surface of the light guide), and G02B6/0045 (where the means are shaping the light guide).
Thus, in light of at least the preceding, the rejection of record is being maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Re: claim 1, the meaning of the limitation “a parallax element arranged to direct light from pixels of the spatial light modulator into further viewing windows each having a width smaller than a diameter of a pupil of an eye of an observer” is unclear. The meaning is unclear because Figure 11A discloses viewing windows 27 that are generated by the parallax 100; however, there is no recitation in Figure 11A or in the accompanying portions of the present specification [paras. 184 – 192] demonstrating or discussing the relationship of pupil diameter with respect to the size of the viewing windows 27. Furthermore, while Figure 65 discloses viewing windows 1020, 1022, 1024 for left and right pupils where the window size is less than the width of a pupil, neither the figure nor the accompanying portion of the specification (para. 353) recites that these viewing windows 1020, 1022, 1024 are generated by the parallax element. All that is disclosed is that display 1014, comprised of unknown components, generated some sort of viewing windows. Thus, there is no clear identification of what windows comprise “further viewing windows” or how they are different from the optical windows and/or the left and right eye viewing windows recited in lines 9-12 of the present claim. For the purpose of examining the present application, the limitation “further viewing windows” has been interpreted as referring to “optical windows.”
Re: claims 2-5 and 10-11, because they depend on claim 1, they are likewise rejected.
Re: claim 4, the meaning of the limitation “images having a composition within the [optical windows] that corresponds to the appearance of image points from different 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama (US 20100328438), of record, in view of Robinson (US 20120314145), of record, and Large (US 20130050186), of record.
Regarding claim 1, Ohyama discloses a backlight 20 comprising a waveguide (para. 60), and the waveguide is arranged to direct the output light into optical windows 
Ohyama does not directly disclose that the backlight is directional, the waveguide comprises first and second guide surfaces for guiding input light along the waveguide, the first and second guide surfaces being opposed, an array of light sources arranged to generate the input light at different input positions in a lateral direction across the waveguide, wherein the second guide surface is arranged to deflect light guided through the waveguide out of the waveguide through the first guide surface as output light, and that the optical windows each have a width smaller than the diameter of a pupil of an eye of an observer.
Robinson discloses that the backlight (Figs. 1A, 1B, 2A) is directional (Fig. 1B, where the directionality is provided by steps 10, 12), the waveguide comprises first 6 (Fig. 1B, the upper, horizontally extending surface of waveguide 1) and second 8 (Fig 1B, the lower, stepped, generally horizontally extending surface of waveguide 1) guide surfaces for guiding input light along the waveguide (Fig. 1B), the first and second guide 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the backlight be directional, the waveguide comprise first and second guide surfaces for guiding input light along the waveguide, the first and second guide surfaces being opposed, and an array of light sources arranged to generate the input light at different input positions in a lateral direction across the waveguide, wherein the second guide surface is arranged to deflect light guided through the waveguide out of the waveguide through the first guide surface as output light, as disclosed by Robinson, in the device disclosed by Ohyama for the purposes of providing scattered light to input into optical elements optically downstream from the backlight to generate optical windows and of providing a light source into the waveguide where the light sources are capable of providing light all along the light input surface of the waveguide so as to prevent any displayed images from having uneven luminance or dark spots.
Large discloses that the parallax element 126, 704 (Fig. 7) directs light from pixels 702 of the spatial light modulator 124 into further viewing windows 708 each having a width smaller than the diameter of a pupil 701 of an eye of an observer (Fig. 7, para. 37).

Re: claim 2, Ohyama, Robinson, and Large disclose the limitations of claim 1, and Robinson further discloses a control system arranged to control the light sources 15 to output light into the left eye viewing window and right eye viewing window in a temporally multiplexed manner, and to control the spatial light modulator 48 to display left and right eye images in a temporally multiplexed manner in synchronization with the control of the light sources (para. 66; Fig. 2A).
Re: claim 3, Ohyama, Robinson, and Large disclose the limitations of claim 2, and Large further discloses that the control system 122 is arranged to provide accommodation adjustment for the observer (Figs. 1, 2; para. 25), and Robinson discloses that the control system controls the spatial light modulator to display left and right eye images having a composition within the optical windows (para. 66; Fig. 2A).
Re: claim 5, Ohyama, Robinson, and Large disclose the limitations of claim 2, and Large further discloses an observer tracking apparatus 128 arranged to track the position of the observer (Figs. 1, 3, 5; para. 24), and wherein the control system 122 is arranged to control the light sources to output light into the left eye viewing window and right eye viewing window in response to the tracked position of the observer (paras. 22, 27; Figs. 103).

Re: claim 11, Ohyama, Robinson, and Large disclose the limitations of claim 1, and Large further discloses that a ratio of the diameter of each of the pupil 710 of the observer to a pitch of the optical windows 708 is greater than 1.5, and preferably greater than 3.0 (Figs. 7-8; paras. 37-39).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871